  Case 8:20-cv-02075-JSM-AAS Document 1 Filed 09/03/20 Page 1 of 4 PageID 1




                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE MIDDLE DISTRICT OF FLORIDA

                                                   §
JOSE LUCENA,                                       §
                                                   §
                       Plaintiff,                  §
                                                   §
         v.                                        §                       Case No. ___________
                                                   §
BIRD RIDES, INC.,                                  §
                                                   §
                       Defendant.                  §
                                                   §

                                      NOTICE OF REMOVAL


         Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendant Bird Rides, Inc. (“Bird”)

hereby removes this action from the Thirteenth Judicial Circuit of Florida, Hillsborough County,

to the United States District Court for the Middle District of Florida.

                                    STATE COURT LAWSUIT

         1.       This case involves a Florida citizen and resident, Plaintiff Jose Lucena, who

allegedly was injured when he fell off a Bird scooter. On July 28, 2020, Plaintiff filed suit

against Bird in the Thirteenth Judicial Circuit of Florida, Hillsborough County, Case No. 20-CA-

5981, claiming that his injuries were caused by Bird’s alleged negligence.

         2.       Bird now removes this case to this Court based on diversity jurisdiction.

                                    GROUNDS FOR REMOVAL

         3.       This action is removable pursuant to 28 U.S.C. § 1441. As set forth herein, this

Court has original diversity jurisdiction over this action pursuant to 28 U.S.C. § 1332(a)(1)

because this action is between citizens of different states, and the amount in controversy exceeds

the sum or value of $75,000, exclusive of interest and costs.


                                                   1
QB\168205.00031\64462338.2
  Case 8:20-cv-02075-JSM-AAS Document 1 Filed 09/03/20 Page 2 of 4 PageID 2




         4.       Minimal Diversity Requirement. As alleged in the accompanying State

Complaint, this action is between citizens of different states. Plaintiff is a citizen and resident of

Florida. (State Compl., ¶ 2.) Bird is a citizen of a foreign state. (Id., ¶ 3.) Specifically, Bird is a

Delaware corporation with its principal place of business located at 406 Broadway #369, Santa

Monica, California 90401. Consequently, complete diversity exists because Plaintiff is a citizen

of Florida, and Bird is a citizen of Delaware and California.

         5.       Amount in Controversy Requirement. The amount in controversy in this action

exceeds the sum or value of $75,000, exclusive of interest and costs. Plaintiff alleges that he

“sustained severe personal injury” and “pain and suffering” as the result of Bird’s alleged

negligence, including “disability; disfigurement; mental anguish; loss of capacity for the

enjoyment of life; the hospitalization; medical and nursing care and treatment; loss of earnings;

loss of ability to earn money; and aggravation of a previously existing condition.” (State

Compl., ¶¶ 10, 14.) Plaintiff alleges that his injuries are “permanent or continuing in nature.”

(Id., ¶ 14.) Plaintiff has estimated the amount of his claim to be $800,000, as identified on the

accompanying State Court Civil Cover Sheet filed in connection with the State Complaint.

(State Court Civil Cover Sheet, ¶ II.)

                               PROCEDURAL REQUIREMENTS

         6.       Timeliness of Removal. This Notice of Removal is timely because it is being

filed within 30 days of Bird receiving, through service or otherwise, a copy of the State

Complaint. 28 U.S.C. § 1446(b)(1). Bird was served through its registered agent, National

Registered Agents, Inc., by process server on August 14, 2020.




                                                  2
QB\168205.00031\64462338.2
  Case 8:20-cv-02075-JSM-AAS Document 1 Filed 09/03/20 Page 3 of 4 PageID 3




         7.       Removal to Proper Court. This Court is the appropriate court to which this action

must be removed because it is part of the district and division within which this action is

pending, namely, Hillsborough County, Florida. 28 U.S.C. §§ 1441(a), 1446(a).

         8.       Filing and Service. As required by 28 U.S.C. § 1446(d), a copy of this Notice of

Removal will be contemporaneously filed in the Hillsborough County Circuit Court and served

on all counsel of record.

         9.       Pleadings and Process. Bird has not been served with any process, pleadings, or

orders in this action other than the Summons, State Complaint, Civil Cover Sheet, Notice of

Compliance/Designation of E-Mail Addresses and Request for Division Assignment. See 28

U.S.C. § 1446(a).

         10.      Bird reserves all of its rights and defenses, including without limitation those

rights and defenses under Fed. R. Civ. P. 12 and will timely respond to the Complaint in

accordance with Fed. R. Civ. P. 81.

         Respectfully submitted this 3rd day of September, 2020.


                                                         QUARLES & BRADY LLP

                                                         /s/ Jordan D. Maglich
                                                         Jordan D. Maglich
                                                         Florida Bar # 86106
                                                         jordan.maglich@quarles.com
                                                         101 East Kennedy Boulevard, Suite 3400
                                                         Tampa, Florida 33602
                                                         Tel.: 813-384-6713
                                                         Fax: 813-387-1800

                                                         Attorneys for Defendant Bird Rides, Inc.




                                                    3
QB\168205.00031\64462338.2
  Case 8:20-cv-02075-JSM-AAS Document 1 Filed 09/03/20 Page 4 of 4 PageID 4




                                 CERTIFICATE OF SERVICE

         I hereby certify that on September 3, 2020, I caused a copy of the foregoing Notice of

Removal to be sent by e-mail and U.S. Mail to the following counsel of record:

LAW OFFICE OF SABAN & SOLOMON
Robert C. Solomon
solomon@sslegalfirm.com
candace@sslegalfirm.com
bedoya@sslegalfirm.com
quinn@sslegalfirm.com
hyarmolik@sslegalfirm.com
150 North University Drive, Suite 200
Plantation, Florida 33324
Telephone: 954-577-2878
Facsimile: 954-577-2215

Attorneys for Plaintiff Jose Lucena

                                                     /s/ Jordan D. Maglich
                                                     Jordan D. Maglich




                                                 4
QB\168205.00031\64462338.2
